Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141984                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  McDONALD FORD, INC.,                                                                                     Brian K. Zahra,
          Plaintiff-Appellant,                                                                                        Justices


  v                                                                 SC: 141984
                                                                    COA: 296814
                                                                    Saginaw CC: 06-059624-CZ
  CITIZENS BANK and CITIZENS
  BANKING CORPORATION,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           d0131                                                               Clerk